Title: Thomas Jefferson to the Bunker Hill Association, 4 August 1810
From: Jefferson, Thomas
To: Bunker Hill Association


          
            Gentlemen
             
                     Monticello 
                     Aug. 4. 10.
          
               
			 I have safely recieved the eloquent oration of mr Lincoln delivered before the Bunker’s hill association, which you have been so kind as to forward me; and,
			 if I mistake not the author, I may congratulate an excellent and much esteemed friend, the father, on the satisfaction he must have recieved from a specimen of talent so interesting to him, and yourselves and our common country on the future benefits 
                  we may hope to recieve it promises us. while sentiments like these are felt and approved by Americans the Ark of our freedom rests in safety. may countless
			 anniversaries continue to witness their prevalence.
			 
			 Accept my thanks for this mark of kind attention, & the assurances of my great respect and consideration.
          
            Th:
            Jefferson
        